UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report April 13, 2015 (Date of earliest event reported) ERBA Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 1-14798 11-3500746 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 14 th Court Miami Lakes, Florida (Address of principal executive offices) (Zip Code) (305) 324-2300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain O fficers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On April 13, 2015, Prakash Patel, the Controller, Principal Financial Officer and Principal Accounting Officer of ERBA Diagnostics, Inc. (the “Company”), delivered notice to the Company of his intention to resign effective as of April 30, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto, duly authorized. ERBA Diagnostics, Inc. Dated: April 23, 2015 By: /s/Mohan Gopalkrishnan Mohan Gopalkrishnan, Chief Executive Officer
